 Case 20-32367-sgj7 Doc 5 Filed 10/20/20             Entered 10/20/20 14:50:33         Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

IN RE:                                                 §
                                                       §       CASE NO.        20-32367-SGJ-7
EXAMINATION MANAGEMENT                                 §
SERVICES, INC                                          §
                                                       §
         Debtor                                        §       CHAPTER         7


              AMENDED NOTICE OF APPEARANCE AND REQUEST FOR
                COPIES OF ALL NOTICES, PLEADINGS AND PAPERS

         Waco Central Park, LTD, (hereinafter “CREDITOR”), Creditor and Party-In-Interest in the

above referenced bankruptcy case, requests that all notices and pleadings given or required to be given

or served upon them also be copied and served upon its attorneys of record at the following address:

                                     J. David Dickson
                                      Mark E. Firmin
                              BEARD KULTGEN BROPHY
                             BOSTWICK & DICKSON, PLLC
                                  220 South Fourth Street
                                    Waco, Texas 76701
                                   Phone (254) 776-5500
                                    Fax (254) 776-3591
                                dickson@thetexasfirm.com
                                 firmin@thetexasfirm.com

         CREDITOR intends that neither this request, nor later appearance, pleading, claim or suit

shall waive (a) the rights of CREDITOR to have final orders in non-core matters entered only after

de novo review by a District Judge, (b) the rights of CREDITOR to trial by jury in any proceeding so

triable in any case, controversy or proceeding related to this case, (c) the right of CREDITOR to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (d) any other rights, claims, actions, defenses, setoffs, or recoupments which

CREDITOR may be entitled under agreements, in law, in equity, or otherwise, all of which rights,

claims, actions, defenses, setoffs, and recoupments, CREDITOR expressly reserves.
 Case 20-32367-sgj7 Doc 5 Filed 10/20/20             Entered 10/20/20 14:50:33        Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that this Amended Notice of Appearance and Request

for Service of Papers shall not be deemed to constitute consent to electronic service of any pleadings

or papers for which mailed or personal service is required under the applicable Bankruptcy Rules or

Federal Rules of Civil Procedure nor is it a designation of agency for service of process of pleadings

necessary to obtain personal jurisdiction over CREDITOR or in any Contested Matters or Adversary

Proceedings in this case.



                                                      Respectfully submitted:

                                                      /s/_J. David Dickson__ ____
                                                      J. David Dickson
                                                      Bar Card No. 05839500
                                                      Mark E. Firmin
                                                      Bar Card No. 24099614
                                                      BEARD KULTGEN BROPHY
                                                      BOSTWICK & DICKSON, PLLC
                                                      220 South Fourth Street
                                                      Waco, Texas 76701
                                                      (254) 776-5500
                                                      (254) 776-3591 (fax)
                                                      Dickson@thetexasfirm.com
                                                      Firmin@thetexasfirm.com
                                                      Attorneys for Creditor
 Case 20-32367-sgj7 Doc 5 Filed 10/20/20               Entered 10/20/20 14:50:33          Page 3 of 4



                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Creditor’s Response was transmitted
electronically or, to those not served electronically, by mailing the Notice of Appearance via first-class
mail, postage prepaid to the following parties on this the 20th day of October 2020:


Examination Management Services, Inc                     Debtor
1999 Bryan St.
Suite 900
Dallas, TX 75201

Examination Management Services, Inc.                    PRO SE
1999 Bryan St.
Suite 900
Dallas, TX 75201

JTD Services Inc.                                        Petitioning Creditor
8713 Airport Freeway #318
Fort Worth, TX 76180

Lynn Blank Exam Services                                 Petitioning Creditor
8865 Commodity Cr #13-216
Orlando, FL 32819

Bistate Professional Services Inc                        Petitioning Creditor
Iris L. Hardy
17838 Chesterfield Airport Road
Chesterfield, MO 63005

Five Eight Eight Two, Inc                                Petitioning Creditor
8825 Perimeter Park Blvd #402
Jacksonville, FL 32216

Nathan M. Nichols                                        Attorney for Petitioning Creditors
Orenstein Law Group, P.C.
1201 Elm St
Site 4020
Dallas, TX 75270

U.S. Trustee                                             Trustee
United States Trustee
1100 Commerce Street
Room 976
Dallas, TX 75202
 Case 20-32367-sgj7 Doc 5 Filed 10/20/20         Entered 10/20/20 14:50:33      Page 4 of 4



Waco Central Park, LTD                             Creditor
500 N. Valley Mill Dr.
Waco, Texas 76710

J. David Dickson                                   Creditor’s Attorney
Mark E. Firmin
220 South Fourth St.
Waco, Texas 76701

All creditors listed on
Debtors’ matrix and who have filed Notice of Appearance

                                                   /s/_J. David Dickson_______ __
